Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 5, 8, 10, 12, 13, 16-18, 20-23, 25, 26, 28-31 are pending in the instant application.
Claim Objections
Claim 26 is objected to because of the following informalities:  lines 3-4 “the port” is not clear which port is being referred to between the reduced-pressure port and the instillation port.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 5, 17-18, 20-23, 25-26, and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2014/0005618 to Locke et al. (hereinafter “Locke”) in view of U.S. Patent Publication 2017/0209641 to Mercer et al. (hereinafter “Mercer”).
In regards to claim 1, Locke discloses a dressing interface (132) for connecting a source of fluids (Para. 32) to a tissue interface (118) and sensing properties of fluids at a tissue site (Abstract,), the dressing interface comprising: 
a housing having a body (132) including an outside surface (Outside surface of ele. 132) and a therapy cavity (Fig. 1A, cavity internal to ele. 132) therein, the therapy cavity having an opening configured to be in fluid communication with the tissue interface (Para. 38), 
a control device having a microprocessor (124, Para. 26) and a wireless transmitter (122 RFID antenna) disposed on the housing (Fig. 1B, 1C) outside of the therapy cavity (Fig. 4, 5; Para. 57,), 
a pressure sensor (126, Para. 40) having a sensing portion disposed within the therapy cavity (Para. 51 the sensor is adjacent to the manifold; because the manifold is adjacent to the therapy cavity, the sensor could be within the therapy cavity and adjacent to the manifold) and electrically coupled to the microprocessor (Para. 30, 40) through the body of the housing (Fig. 1B; Para. 30) and 
a pH sensor (126, Para. 40  Para. 51, a multitude of sensors and sensor types simultaneously present) having a sensing portion disposed within the therapy cavity (Para. 51) and electrically coupled to the microprocessor (Para. 30) through the body of the housing. (Fig. 1B; Para. 30).
The disclosure of Locke differs from that of the instant application in that it does not disclose an instillation port fluidly coupled to the therapy cavity and adapted to fluidly couple an instillation source to the tissue interface.
However, Mercer teaches of an instillation port (284) fluidly coupled to the therapy cavity (Fig. 1 cavity encapsulated under ele. 290) and adapted to fluidly couple an instillation source (142) to the tissue interface (Para. 72.).
Locke and Mercer are both considered to be analogous to the claimed invention as both references are in the same field of reduced pressure wound therapy dressings containing the same key components and are known to be feasible in functioning as reduced pressure wound therapy dressings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reduced pressure interface of Locke to include an instillation port fluidly coupled to the therapy cavity and an instillation source as taught by Mercer in order to “assist with preventing infection, enhancing healing, and other therapeutic benefits" (Para. 3).

In regards to claim 5, the combination of Locke and Mercer discloses a dressing interface, wherein the sensing portion of the first sensor (126) is proximate to the instillation ports (Para. 51 As the instillation port is taught to be fluidly connected to the therapy cavity, the sensors within the therapy cavity as described above would also be proximate to the instillation ports) wherein the sensing portion of the pressure sensor is disposed in the therapy cavity so that the sensing portion is proximate the tissue interface when positioned at the tissue site (Para. 46) and wherein the sensing portion of the pH sensor is disposed proximate the instillation port (Para. 51).

In regards to claim 17, Locke discloses a dressing interface (132), further comprising a baffle (Fig. 1A, bending inner wall of ele. 132) disposed proximate the reduced-pressure port (Fig. 1B entrance to 132) and extending into the therapy cavity to direct a flow of negative pressure within the therapy cavity. The bending inner wall of 132 would direct the flow negative pressure within the therapy cavity downward towards the tissue site.

In regards to claim 18, Locke differs from the instant application in that it does not disclose an interface further comprising a baffle disposed proximate the installation instillation port and extending into the therapy cavity to direct a flow of fluids within the therapy cavity.
However, Mercer teaches of a dressing interface (290) further comprising a baffle (296) disposed proximate the installation port (284) and extending into the therapy cavity (Fig. 1 cavity encapsulated under ele. 290) to direct a flow of fluids within the therapy cavity. The bending inner wall 296 would direct the flow of the instillation fluid downward towards the tissue site.

In regards to claim 20, Locke discloses a method of applying reduced-pressure to a tissue interface (Para 32.) and sensing properties of fluids at a tissue site for treating the tissue site (Abstract), the method comprising: 
positioning a dressing interface (132) on the tissue site (102), the dressing interface having a housing including an outside surface (Fig. 1A Outside surface of 132) and a therapy cavity (Fig. 1B cavity internal to element 132) having an opening configured to be in fluid communication with the tissue interface (Fig. 1A, Connection of the cavity in 132 into 118) and wherein the dressing interface further comprises:
 a reduced-pressure port fluidly coupled to the therapy cavity and adapted to fluidly couple a reduced-pressure source (116) to the therapy cavity (Para. 38; Fig. 1A conduit 134 is connected to the reduced-pressure source 116), and 
a pH sensor and a pressure sensor (126, Para. 40, 51) disposed within the therapy cavity (Para. 51) and each electrically coupled to a control device (Para. 30); 
and applying reduced pressure to the therapy cavity (Fig. 1B cavity internal to element 132) to draw fluids from the tissue interface and into the therapy cavity (Para. 32);
sensing pH and pressure properties of the fluids within the therapy cavity provided from the pressure sensor and the pH sensor (Abstract); 
The disclosure of Locke differs from the instant application in that it does not disclose an instillation port fluidly coupled to the therapy cavity and adapted to fluidly couple an instillation source to the therapy cavity or of instilling fluids into the therapy cavity to cleanse the pressure sensor and the pH sensor. 
However, Mercer teaches an instillation port (284) fluidly coupled to the therapy cavity and adapted to fluidly couple an instillation source to the therapy cavity (Para. 46). Given the combination of Locke in Mercer such that an instillation port is disposed into the interface and fluidly connected to the therapy cavity, wherein Locke discloses sensors disposed in the therapy cavity as mentioned above, it would be obvious that the instilling fluids going into the therapy cavity would come in contact with the pressure sensor and the pH sensor thereby cleansing it.
Locke and Mercer are both considered to be analogous to the claimed invention as both references are in the same field of reduced pressure wound therapy dressings containing the same key components and are known to be feasible in functioning as reduced pressure wound therapy dressings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reduced pressure interface of Locke to include an instillation port fluidly coupled to the therapy cavity and an instillation source as taught by Mercer in order to “assist with preventing infection, enhancing healing, and other therapeutic benefits" (Para. 3).

In regards to claim 21, Locke discloses a method further comprising fluid data indicative of the pH and pressure properties to the control device (Para. 40, The first sensor 126 may be a pH sensor; Para. 41). While paragraph 41 detailed specifics on signal indicative of pressure, because it was stated that the first sensor may be any of the listed sensors including pH, the pH sensor would also produce signal or data indicative of pH properties.

In regards to claim 22, Locke discloses a method further comprising processing the fluid data for presenting information for treating the tissue site (Fig. 6A, Para 79).
In regards to claim 23, Locke discloses a method providing airflow into the therapy cavity through a vent port (168) fluidly coupling a source of airflow (Para. 68) to the therapy cavity (Fig. 5, ele 118) (Para. 68) 
and controlling the airflow into the therapy cavity (Fig. 5 ele. 118) by a value (Fig. 5 ele. 117) fluidly coupled to the vent port (Fig. 5 ele 168).

In regards to claim 25, Locke discloses a method further comprising transmitting the fluid data using a wireless transmitter module electrically coupled to the control device (Para. 54).

	In regards to claim 26, Locke discloses a method further comprising sensing humidity and temperature of the fluids within the therapy cavity utilizing a humidity and temperature sensor (Para. 40) disposed within the therapy cavity (Para. 51) and electrically coupled to the control device (Para. 40), sensing the pH, pressure, humidity, and temperature properties of the fluids; and providing fluid data indicative of such properties to the control device. (Fig. 6, Para 79)
The disclosure of Locke differs from the instant application in that it does not disclose a method wherein the [interpreted to be instillation] port is further adapted to be fluidly coupled to the therapy cavity to a source of instillation, or the method further comprising providing instillation fluids to the therapy cavity.
However, Mercer teaches a method wherein the [interpreted to be instillation] port (284) is further adapted to be fluidly coupled to the therapy cavity to a source of instillation fluids (Para. 72), and the method further comprising providing instillation fluids to the therapy cavity (Para. 46);

In regards to claims 28-31, Locke does not explicitly disclose a method wherein the pH, pressure, humidity, and temperature properties of the fluids are sensed prior, while, after providing instillation fluids to the therapy cavity and after removing instillation fluids from the therapy cavity. However, Locke discloses that "the remote base unit 114 may poll as often as desired, e.g., every 1/2 second, every second, every hour, or any other time interval." (Para 54) Because the sensors can be polled almost continuously, it would be obvious that a reading would be made at the mentioned states and intervals.

Claims 2, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2014/0005618 to Locke et al. (hereinafter “Locke”) in view of U.S. Patent Publication 2017/0209641 to Mercer et al. (hereinafter “Mercer”) as applied to claim 1 above, and further in view of U.S. Patent Publication 2016/0106982 to Hartwell et al (hereinafter “Hartwell”).

In regards to claim 2, Locke discloses an interface comprising a component cavity enclosing the control device (Fig. 1C, enclosure of the board 127 in the reduced pressure interface 132) and sealing the control device from the therapy cavity (Para. 57), 
and a temperature sensor (126, Para. 40) and a humidity sensor (126, Para. 40), each sensor having a sensing portion disposed within the therapy cavity (Para. 51) and electrically coupled to the microprocessor (Para. 30, Para. 40) through the body of the housing. (Fig. 1B; Para. 30).
The disclosure of Locke differs from the instant application in that it does not disclose a vent port (Para 122, vent hole or vent port) fluidly coupled to the therapy cavity and adapted to enable airflow into the therapy cavity; (Para 123)
However, Hartwell teaches a vent port (Para 122, vent hole or vent port) fluidly coupled to the therapy cavity and adapted to enable airflow into the therapy cavity; (Para 123).
Locke, Mercer, and Hartwell are all considered to be analogous to the claimed invention as all references are in the same field of reduced pressure wound therapy dressings containing the same key components and are known to be feasible in functioning as reduced pressure wound therapy dressings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interface of the combination of Locke and Mercer to include a vent port adapted to enable airflow into the therapy cavity as taught in Hartwell in order to “provide a means for venting air or a pressure monitoring line” (Para. 122).

In regards to claim 13, the disclosure of Locke does not disclose a dressing interface further comprising a vent port fluidly coupled to the therapy cavity to enable airflow into the therapy cavity and a fluid conductor fluidly coupled to the reduced-pressure port and the vent port wherein the fluid conductor is a conduit having a primary lumen fluidly coupled to the reduced-pressure port and at least one auxiliary lumen fluidly coupled to the vent port.
However, Hartwell teaches a dressing interface further comprising a vent port (Para. 122, vent hole) fluidly coupled to the therapy cavity to enable airflow into the therapy cavity (Para. 123); and 
a fluid conductor (Para. 122, vent channel) fluidly coupled to the reduced-pressure port and the vent port (Para. 123, air is vented into the negative pressure system meaning the vent must be fluidly connected to the negative pressure port); 
wherein the fluid conductor is a conduit having a primary lumen fluidly coupled to the reduced-pressure port and at least one auxiliary lumen fluidly coupled to the vent port (Para. 123, air is vented into the negative pressure system meaning the vent channel must have one lumen connected to the negative pressure port and one to the vent port). 
Locke, Mercer, and Hartwell are all considered to be analogous to the claimed invention as all references are in the same field of reduced pressure wound therapy dressings containing the same key components and are known to be feasible in functioning as reduced pressure wound therapy dressings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interface of the combination of Locke and Mercer to include a vent port fluidly coupled to the therapy cavity with a fluid conduit having a primary lumen fluidly coupled to the reduced-pressure port and at least one auxiliary lumen fluidly coupled to the vent port as taught in Hartwell in order to “be used as a separate pressure monitoring conduit” (Para. 123).

In regards to claim 16, the disclosure of Locke does not disclose a dressing interface further comprising a vent port fluidly coupled to the therapy cavity to enable airflow into the therapy cavity and a fluid conductor fluidly coupled to the reduced-pressure port and the vent port wherein the fluid conductor is a conduit having a primary lumen fluidly coupled to the reduced-pressure port and at least one auxiliary lumen fluidly coupled to the instillation port.
However, Hartwell teaches a dressing interface further comprising a vent port fluidly coupled to the therapy cavity to enable airflow into the therapy cavity (Para. 123); and 
a fluid conductor fluidly coupled to the reduced-pressure port and the vent port (Para. 123, air is vented into the negative pressure system meaning the vent channel must have one lumen connected to the negative pressure port and one to the vent port); 
wherein the fluid conductor is a conduit having a primary lumen fluidly coupled to the reduced-pressure port and at least one auxiliary lumen fluidly coupled to the instillation port (Para. 122, "vent hole in the top layer of one of the two channels of the fluidic connector" One of two channels is the instillation channel therefore the third conduit could be connected to the vent hole in the instillation channel).
Locke, Mercer, and Hartwell are all considered to be analogous to the claimed invention as all references are in the same field of reduced pressure wound therapy dressings containing the same key components and are known to be feasible in functioning as reduced pressure wound therapy dressings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interface of the combination of Locke and Mercer to include a vent port fluidly coupled to the therapy cavity with a fluid conduit having a primary lumen fluidly coupled to the reduced-pressure port and at least one auxiliary lumen fluidly coupled to the instillation port as taught in Hartwell in order to “be used as a separate pressure monitoring conduit” (Para. 123).

Claims 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2014/0005618 to Locke et al. (hereinafter “Locke”) in view of U.S. Patent Publication 2017/0209641 to Mercer et al. (hereinafter “Mercer”) as applied to claim 1 above, and further in view of U.S. Patent 4002547 to Neti et al. (hereinafter “Neti”).

In regards to claim 8, Locke discloses a dressing interface wherein the pH sensor (126) is disposed within the therapy cavity (Para. 51) and having an output electrically coupled to the microprocessor (Para.30), wherein the electrode is disposed within the therapy cavity (Para. 51) so that the sensor does not contact the tissue interface when positioned at the tissue site. (Para. 46 a sealing coating would prevent tissue contact).
The disclosure of Locke does not disclose the pH sensor to comprise an electrode, or be electrically coupled to an input of a front-end amplifier.
However, Neti teaches of a pH sensor comprising an electrode (10, 20) and electrically coupled to an input of a front- end amplifier (Col. 4, lines 23-27).
Neti teaches what is known in the art of pH sensors. Because Locke discloses a pH sensor without explicitly disclosing the structure of the pH sensor, it would have been obvious to one of ordinary skill in the art before the effective filing date that the pH sensor of the combination of Locke and Mercer could include electrode and amplifier structures as taught in Neti in order to make “ion potential measurements of solutions” (Abstract).

In regards to claim 10, Locke does not disclose an electrode comprising a printed medical electrode, the printed medical electrode comprising a working electrode and a reference electrode.
However, Neti teaches of an electrode comprising a printed medical electrode (Col. 4 lines 43-45, as a device used in the medical field it would be obvious to use medical grade materials including the electrode), the printed medical electrode comprising a working electrode (20, Col. 4 lines 25-27, conductor connected to an ion measuring electrode. It is well known in the art that a conductor connected to an electrode serves as an extension of an electrode) and a reference electrode (10).

In regards to claim 12, Locke does not disclose a printed medical electrode further comprising a counter electrode.
However, Neti teaches a printed medical electrode further comprising a counter electrode (Col. 4 line 10-15, 21-26, 38-41; If the housing electron 10 serves as the reference electrode then the measuring electrode serves as a counter electrode).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY KIM whose telephone number is (571)272-6369. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571)-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROY KIM/Examiner, Art Unit 3781                                                                                                                                                                                                        
/Benjamin J Klein/Primary Examiner, Art Unit 3781